            Case 1:18-cv-01011-RMC Document 32 Filed 02/06/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
TAYLOR DUMPSON,                               )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )       Civil Action No. 18-1011 (RMC)
                                              )
BRIAN ANDREW ADE, et al.,                     )
                                              )
                Defendants.                   )
                                              )

                                  ORDER TO SHOW CAUSE

                The electronic case docket indicates that all remaining Defendants in this case

have been served with a summons and a copy of the complaint. See Returns of Service [Dkts. 7,

19, and 23]. Additionally, Plaintiff moved for, and the Clerk granted, default against all

remaining Defendants. See Clerk’s Entry of Default [Dkts. 10, 20, and 28]. The last entry of

default occurred on December 11, 2018, and yet Plaintiff has not initiated default judgment

proceedings under Federal Rule of Civil Procedure 55. Accordingly, it is hereby

                ORDERED that on or before February 20, 2019, the Plaintiff shall show cause

in writing why this case should not be dismissed for failure to prosecute. Failure to respond to

this Order by February 20, 2019, will result in the case being dismissed.



Date: February 6, 2019
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge




                                                  1
